            Case 4:20-cv-00863-BRW Document 5 Filed 08/19/20 Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                    CENTRAL DIVISION

ANDREW C. NEAL, JR. II                                                                    PLAINTIFF
SCDC #8600

VS.                                     4:20-CV-00863-BRW

ARKANSAS SUPREME COURT, et al.                                                        DEFENDANTS


                                                ORDER

          On July 22, 2020, Plaintiff Andrew C. Neal, Jr. (“Plaintiff”) filed a Complaint under

42 U.S.C. § 1983.1 The next day, I directed Plaintiff to either pay the $400 filing fee or file a

motion to proceed in forma pauperis, or his case would be dismissed.2 Plaintiff paid the fee.3

          Plaintiff is in custody at the Sharp County Detention Center.4 I must screen prisoner

complaints that seek relief against a government entity, officer, or employee.5 The screening

requirement applies regardless of the plaintiff’s fee status.6

          I will dismiss any part of a complaint raising claims that: (a) are legally frivolous or

malicious; (b) fail to state a claim upon which relief may be granted; or (c) seek money from a

defendant who is immune from paying damages.7 A claim is frivolous if “it lacks an arguable



1
    Doc. No. 1. Plaintiff later filed a Supplement to his Complaint. Doc. No. 4.
2
    Doc. No. 2.
3
    Doc. No. 3.
4
    Doc. No. 1 at 4.

5
    28 U.S.C. § 1915A.
6
    Lewis v. Estes, 242 F.3d 375 (8th Cir. 2000) (per curiam).
7
    Id.


                                                    1
                Case 4:20-cv-00863-BRW Document 5 Filed 08/19/20 Page 2 of 3



basis either in law or in fact.”8 An action fails to state a claim upon which relief can be granted

if it does not plead “enough facts to state a claim to relief that is plausible on its face.”9

           I.      BACKGROUND

           Plaintiff sued the Arkansas Supreme Court, the Arkansas Bar Association, the New York

Bar Association, the Missouri Bar Association, the Colorado Bar Association, the Hardy Police

Department, the Oswego County Family Court, the Circuit Court of Sharp, Lawrence, Randolph,

and Jackson Counties, and a bevy of Doe Defendants.10 He sued all Defendants in their personal

and official capacities.11

           II.     DISCUSSION

           Plaintiff’s Complaint fails to state a claim on which relief may be granted. Plaintiff filed

suit under 42 U.S.C. § 1983. To state a claim for relief under section 1983, the complaint must

allege that a person acting under the color of state law deprived the plaintiff of a constitutional or

statutory right.12 The following Defendants are not “persons” subject to suit under § 1983: the

Arkansas Supreme Court; the Oswego County Family Court, the Circuit Courts of Sharp,

Lawrence, Randolph, and Jackson Counties, and the Hardy Police Department.13 As to all




8
    Neitzke v. Williams, 490 U.S. 319, 325 (1989).
9
    Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).
10
     Doc. No. 1.
11
     Id.
12
     American Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49-50 (1999).

13
 See McLean v. Gordon, 548 F.3d 613, 618 (8th Cir. 2008) (internal citations omitted); Harris v.
Missouri Court of Appeals, Western Dist., 787 F.2d 427, 428 (8 Cir. 1986); Ketchum v. City of
West Memphis, Arkansas, 974 F.2d 81, 82 (8th Cir. 1992).



                                                     2
            Case 4:20-cv-00863-BRW Document 5 Filed 08/19/20 Page 3 of 3



remaining Defendants, Plaintiff failed to explain sufficiently which Defendant took what specific

action against him and how he was harmed personally.14 Bare allegations void of factual

enhancement are insufficient to state a claim for relief under § 1983.15 To the extent factual

allegations were made, I find the allegations frivolous.16

                                          CONCLUSION

          For the reasons set out above, Plaintiff’s Complaint (Doc. Nos. 1, 4) is DISMISSED,

without prejudice, for failure to state a claim upon which relief may be granted.17 Dismissal

constitutes a strike.18

          I certify that an in forma pauperis appeal of this dismissal would be frivolous and would

not be taken in good faith.19

          IT IS SO ORDERED, 19th day of August, 2020.

                                                        Billy Roy Wilson _______
                                                        UNITED STATES DISTRICT JUDGE




14
     Doc. No. 1.

15
     See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
16
     Denton v. Hernandez, 504 U.S. 25, 33 (1992).
17
     28 U.S.C. § 1915A.
18
     28 U.S.C. § 1915(g).
19
     28 U.S.C. § 1915(a)(3).


                                                  3
